Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 11/22/2021. Claims 1-3, 5-7, 11-13, 15-17, 20-21, 23-25 have been amended. Claims 1-7, 11-17, 20-25 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-17, 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, 20 recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. Specifically, claim 1 (which is representative of claims 11, 20) recites “training, by a mental model instance generation engine in the data processing system, a 
The specification only describes “an example medical mental model…as a graph data structure with connected nodes” and what information the nodes include. As can be seen, there is no specific description as to how the medical mental model instance is generated to arrive at the desired solution (i.e., “graph data structure comprising connected nodes”). Any graph data structure comprising connected nodes trained using machine learning techniques could potentially read on the as-claimed invention. The claimed medical mental model instance amounts to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. See: MPEP § 2161.01. 
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of training using machine learning techniques to train a graph data structure comprising connected nodes (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the medical mental model instance is specifically performed with respect to the Applicant’s claimed invention.
Claims 2-7 are rejected as being dependent on claim 1.
Claims 12-17 are rejected as being dependent on claim 11.
Claims 21-25 are rejected as being dependent on claim 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 


Claims 1-7, 11-17, 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 20 recites the limitation "the selected medical mental model instance" in line 27 of claim 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “training…a medical mental model instance” (line 7) and “a given medical mental model instance” (line 12). However, the claims do not recite a selection of a “medical mental model instance.” For examination purposes, “the selected medical mental model instance” is interpreted as: “a selected medical mental model instance.”
Claims 2-7 are rejected as being dependent on claim 1.
Claims 12-17 are rejected as being dependent on claim 11.
Claims 21-25 are rejected as being dependent on claim 20.
Claims 1, 11, 20 recites the limitation "the patient EMR" in line 17 of claim 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a plurality of patient EMRs” (line 15). For examination purposes, “the patient EMR” is interpreted as: “a patient EMR.”
Claims 2-7 are rejected as being dependent on claim 1.
Claims 12-17 are rejected as being dependent on claim 11.
Claims 21-25 are rejected as being dependent on claim 20.
Claims 1, 11, 20 recites the limitation "receiving, by the cognitive analysis engine, a patient EMR comprising subjective, objective, assessment, and plan (SOAP) categorizations assigned to elements of the patient EMR" in lines 20-29. However, it is unclear whether or not the “patient EMR” is the same “patient EMR” recited in lines 15-17, and thus, it is unclear to which the consequent “the patient EMR” refers (or if they are all the same). For examination purposes, the “patient EMR comprising subjective, objective, assessment, and plan (SOAP) categorizations” is a different patient EMR from the “patient EMR” recited in lines 15-17, and the consequent “the patient EMR” refers to the “patient EMR comprising subjective, objective, assessment, and plan (SOAP) categorizations” in recited lines 20-29.
Claims 2-7
Claims 12-17 are rejected as being dependent on claim 11.
Claims 21-25 are rejected as being dependent on claim 20.
Claims 7, 17, 25 recites the limitation "the identified at least one portion of the identified at least one portion of the patient EMR" in line 5 of claim 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the identified at least one portion of the identified at least one portion of the patient EMR” is interpreted as: “the patient EMR.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
Claims 1-3, 5-7, 11-13, 15-17, 20-21, 23, 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/018,301 in view of CRAWFORD et al. (U.S. Patent App. Pub. No. US 2018/0052958 A1, hereinafter referred to as “Crawford”). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a computer implemented method to implement a cognitive analysis engine for analysis and disambiguation of electronic medical records for presentation of pertinent information for a medical treatment plan. 
The aforementioned claims of App. No. 16/018,301 do not explicitly recite the “training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions…wherein the given medical mental model instance…comprising connected nodes representing information the medical professional interacts with in the patient EMR” of claim 1 from the present application (App. No. 15/934,335). However, the noted features not present are obvious in view of CRAWFORD et al. (U.S. Patent App. Pub. No. US 2018/0052958 A1, hereinafter referred to as “Crawford”) (Crawford: ¶ 0065, i.e., “an automated response tree that helps the patient drill down to the desired information automatically without interacting with the doctor but using information provided by the doctor”; ¶ 0066, i.e., Examiner interprets the “decision tree…in which the provider is prompted to provide questions and potential answers” as the claimed medical mental model instance and Examiner interprets the “decision tree” as the claimed graph data structure and the decision nodes between the “branches” as the claimed nodes because the “questions” and “answers” include information about the patient’s medical situation, which represents the claimed information the medical professional interacts with in the patient EMR; ¶ 0067, i.e., “the tree is set up with branches to handle a question to the patient of whether they have "a) symptom 1, b) symptom 2, or c) other"”).
The aforementioned claims of App. No. 16/018,301 do not explicitly recite the “analyzing, by the based on the SOAP categorizations of elements in the patient EMR” of claim 1 from the present application (App. No. 15/934,335). However, claim 1 of App. No. 16/018,301 recites the “analyzing” steps performed by the “cognitive analysis engine using the medical mental model instance” on an EMR, which, in claim 1 from the present application (App. No. 15/934,335), comprises SOAP categorizations. The noted features not present in App. No. 16/018,301 are obvious in view of Kondadadi et al. (U.S. Patent App. Pub. No. US 2017/0199963 A1) (Kondadadi: ¶ 0065, i.e., “section membership may be used as a feature of a token. In some embodiments, a section normalization module may be implemented to associate various portions of the narrative text with the proper section(s) to which they should belong,” wherein the list of “section headings” include “Assessment,” “Objective,” “Plan,” and “Subjective”; ¶ 0066; ¶ 0095-0096; ¶ 0106-0107).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-17, 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 11 is drawn to a computer program product comprising a computer readable storage medium* which is within the four statutory categories (i.e., manufacture). Claim 20 is drawn to an apparatus which is within the four statutory categories (i.e., machine). (* Examiner notes: “A computer readable storage medium, as used 
Independent claim 1 (which is representative of independent claims 11, 20) recites training…a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein a given medical mental model instance emulates the thinking of the medical professional with regard to reviewing a patient electronic medical record (EMR) to identify pertinent information for a medical treatment plan for a given medical condition based in part on categorizations of elements in the patient EMR, wherein training a given medical mental model instance for a given medical condition comprises…learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition, wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR; receiving…a selected medical condition for a current or upcoming interaction with a patient; receiving…a patient EMR comprising subjective, objective, assessment, and plan (SOAP) categorizations assigned to elements of the patient EMR; analyzing…using the selected medical mental model instance, the patient EMR to extract patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR; and generating and outputting…using the selected medical mental model instance, a cognitive summary correlating the extracted patient information and the medical treatment plan in association with the selected medical condition.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “data processing system comprising a processor,” the claim encompasses rules or instructions to help a user (i.e., doctor) search through a patient’s records and organize relevant information, which is described as human activity in ¶ 0018-0020 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or 
Claim 1 recites additional elements (i.e., data processing system having a processor, memory, cognitive analysis engine, mental model instance generation engine, machine learning techniques) to perform the abstract idea. Claim 11 has additional limitations (i.e., data processing system having a computer readable storage medium, processor, cognitive analysis engine, mental model instance generation engine, machine learning techniques). Claim 20 has additional limitations (i.e., apparatus having a processor, memory, cognitive analysis engine, mental model instance generation engine, machine learning techniques). Looking to the specifications, the data processing system having a processor, memory, computer readable storage medium, software engines, and machine learning techniques are described at a high level of generality (¶ 0023; ¶ 0025-0030; ¶ 0057; ¶ 0085), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the cognitive analysis engine, mental model instance generation engine, machine learning techniques only generally links the use of a judicial exception to a particular technological environment or field of use (i.e., computer technology), which does not impose meaningful limits on the scope of the claim. Furthermore, “receiving” only provides input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., data processing system having a processor, memory, computer readable storage medium, software engines, and machine learning techniques) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of a “training, by a mental model instance generation engine…a medical mental model instance…using machine learning techniques” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Kondadadi et (Kondadadi: ¶ 0044) and Platt et al. (U.S. Patent No. US 10,650,808 B1) (Platt: column 12, lines 21-53), the use of machine learning techniques to train a model is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” Also, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-7, 12-17, 21-25 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-5, 7, 12-15, 17, 21-23, 25 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 6, 16, 24 further recites the additional elements of “natural language processing and heuristics,” which only generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate the judicial exception into a practical application and do not provide “significantly more.” Also, the limitations of “performing natural language processing and heuristics…to identify…information” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Kondadadi et al. (U.S. Patent App. Pub. No. US 2017/0199963 A1, hereinafter referred to as “Kondadadi”) (Kondadadi: ¶ 0025; ¶ 0065-0066) and Ghosh et al. (U.S. Patent App. Pub. No. US 2019/0147993 A1, hereinafter referred to as “Ghosh”) (Ghosh: ¶ 0029; ¶ 0033-0034), identifying information using natural language processing and heuristics is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11, 13-16, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over CRAWFORD et al. (U.S. Patent App. Pub. No. US 2018/0052958 A1, hereinafter referred to as “Crawford”) in view of Kondadadi et al. (U.S. Patent App. Pub. No. US 2017/0199963 A1, hereinafter referred to as “Kondadadi”).
Regarding (currently amended) claim 1, Crawford teaches a method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor (Crawford: ¶ 0077; ¶ 0081) to implement a cognitive analysis engine for analysis and disambiguation of electronic medical records for presentation of pertinent information for a medical treatment plan, the method comprising: 
training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional (Crawford: ¶ 0065, i.e., “an automated response tree that helps the patient drill down to the desired information automatically without interacting with the doctor but using information provided by the doctor”; ¶ 0066, i.e., Examiner interprets the “decision tree…in which the provider is prompted to provide questions and potential answers” as the claimed medical mental model instance) and each of a plurality of medical conditions (Crawford: ¶ 0067, i.e., “the tree is set up with branches to handle a question to the patient of whether they have "a) symptom 1, b) symptom 2, or c) other"”), wherein training a given medical mental model instance for a given medical condition comprises using machine learning techniques (Crawford: ¶ 0067, i.e., Examiner interprets “the decision tree builder can be set up to learn and expand over time” based on “The provider can then modify or add to the decision tree” as the claimed training using machine learning techniques) to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition (Examiner interprets the reason for using machine learning techniques (i.e., “to learn differences”) as intended use, or result of the “using machine learning techniques” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR (Crawford: ¶ 0066, i.e., Examiner interprets the “decision tree” as the claimed graph data structure and the decision nodes between the “branches” as the claimed nodes because the “questions” and “answers” include information about the patient’s medical situation, which represents the claimed information the medical professional interacts with in the patient EMR); 
receiving, by the cognitive analysis engine executing in the data processing system, a selected medical condition for a current or upcoming interaction with a patient (Crawford: ¶ 0067, i.e., “the tree is set up with branches to handle a question to the patient of whether they have "a) symptom 1, b) symptom 2, or c) other" and the patient answers "c) other", the PDHP system and method can automatically ask the patient to enter the unanticipated response”; ¶ 0101, i.e., “As the assistant goes through the script and follows the decision tree, they can be enabled to click on the patient responses to get the next scripted question. By interfacing this way, the assistant can create a clear log of the event and the path down the tree that can later be traced to understand what was happening when the patient had the emergency”); 
receiving, by the cognitive analysis engine, a patient EMR comprising subjective, objective, assessment, and plan (SOAP) categorizations assigned to elements of the patient EMR (Crawford: ¶ 0102, i.e., “sending the SOAP (subjective, objective, assessment, and plan) note…to the EMR…enable the system to…automatically upload the faxed information into the patient's database”); 

analyzing, by the cognitive analysis engine (Kondadadi: ¶ 0060, i.e., Examiner interprets “fact extraction component 104” as the claimed cognitive analysis engine) using the selected medical mental model instance (Kondadadi: ¶ 0061, i.e., Examiner interprets “the statistical entity detection model” as the claimed selected medical mental model instance), the patient EMR (Kondadadi: figure 3a, i.e., Examiner interprets the extraction of the facts “Unspecified Chest Pain” and “active” 312 in fact panel 230 from underlined “chest pain” 313 in the text panel 220 as the claimed analyzing of the EMR; ¶ 0069; ¶ 0095-0096; ¶ 0106-0107) to extract patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR (Examiner interprets the reason for analyzing (i.e., “to extract relevant patient information”) as intended use, or result of the “analyzing” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); and 
generating and outputting, by the cognitive analysis engine using the selected medical mental model instance, a cognitive summary correlating the extracted patient information and the medical treatment plan in association with the selected medical condition (Kondadadi: figure 3a, i.e., Examiner interprets the fact panel 230 as the claimed cognitive summary because it correlates the facts “Unspecified Chest Pain” and “active” 312 and “Medications” which are the claimed extracted relevant patient information and the medical treatment plan; ¶ 0095-0096; ¶ 0106-0107).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the analyzing the EMR, analyzing an identified portion of the EMR, and generating and outputting a cognitive summary, as taught by Kondadadi, within the system of Crawford, with the motivation “of being able to query for individual data items of interest, and being able to assemble arbitrary subsets of the patient's data items into new reports, orders, invoices, etc., in an automated and efficient manner” (Kondadadi: ¶ 0023).
Regarding (currently amended) claim 3, Crawford and Kondadadi teach the method of claim 1, wherein analyzing the patient EMR comprises identifying patient medical condition indicators associated with the medical treatment plan in the patient EMR (Kondadadi: figure 3a, i.e., Examiner interprets the identification of the words in the text panel 220 (i.e., “chest pain” 313 and “shortness of breath” 315) as the claimed identification of patient medical condition indicators; ¶ 0095-0096; ¶ 0106-0107).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 4, Crawford and Kondadadi teach the method of claim 1, wherein the SOAP categorizations of elements of the patient EMR are based on medical knowledge obtained from a plurality of sources (Kondadadi: ¶ 0065).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Crawford and Kondadadi teach the method of claim 1, further comprising analyzing the patient EMR to identify plans for treatment of the patient, follow-ups with the patient, subjective evaluation of the patient (Kondadadi: figure 3a, i.e., Examiner interprets the underlined “chest pain” 313 in the text panel 220 as the claimed subjective evaluation; ¶ 0069; ¶ 0095-0096; ¶ 0106-0107), or objective values.
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 6, Crawford and Kondadadi teach the method of claim 1, wherein analyzing the patient EMR comprises performing natural language processing and heuristics based on the SOAP categorizations and annotation in the patient EMR (Kondadadi: ¶ 0025, i.e., “using a fact extraction component applying natural language understanding techniques”; ¶ 0065, i.e., “section membership may be used as a feature of a token. In some embodiments, a section normalization module may be implemented to associate various portions of the narrative text with the proper section(s) to which they should belong,” wherein the list of “section headings” include “Assessment,” “Objective,” “Plan,” and “Subjective”; ¶ 0066) to identify instances of information present in the patient EMR dealing with what has been done before when treating the patient, a planned treatment for the patient, and what motivates the patient to adhere to the planned treatment for the patient (Examiner interprets the reason for performing natural language processing and heuristics (i.e., “to identify instances of information”) as intended use, or result of the “performing” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 11, Crawford teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on at least one processor of a data processing system, causes the data processing system (Crawford: ¶ 0077; ¶ 0081) to implement a cognitive analysis engine for analysis and disambiguation of electronic medical records for presentation of pertinent information for a medical treatment plan, wherein the computer readable program causes the data processing system to: 
train, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional (Crawford: ¶ 0065, i.e., “an automated response tree that helps the patient drill down to the desired information automatically without interacting with the doctor but using information provided by the doctor”; ¶ 0066, i.e., Examiner interprets the “decision tree…in which the provider is prompted to provide questions and potential answers” as the claimed medical mental model instance) and each of a plurality of medical conditions (Crawford: ¶ 0067, i.e., “the tree is set up with branches to handle a question to the patient of whether they have "a) symptom 1, b) symptom 2, or c) other"”), wherein training a given medical mental model instance for a given medical condition comprises using machine learning techniques (Crawford: ¶ 0067, i.e., Examiner interprets “the decision tree builder can be set up to learn and expand over time” based on “The provider can then modify or add to the decision tree” as the claimed training using machine learning techniques) to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition (Examiner interprets the reason for using machine learning techniques (i.e., “to learn differences”) as intended use, or result of the “using machine learning techniques” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), wherein the given medical mental model instance is a graph data structure comprising connected nodes representing (Crawford: ¶ 0066, i.e., Examiner interprets the  “decision tree” as the claimed graph data structure and the decision nodes between the “branches” as the claimed nodes because the “questions” and “answers” include information about the patient’s medical situation, which represents the claimed information the medical professional interacts with in the patient EMR); 
receive, by the cognitive analysis engine executing in the data processing system, a selected medical condition for a current or upcoming interaction with a patient (Crawford: ¶ 0067, i.e., “the tree is set up with branches to handle a question to the patient of whether they have "a) symptom 1, b) symptom 2, or c) other" and the patient answers "c) other", the PDHP system and method can automatically ask the patient to enter the unanticipated response”; ¶ 0101, i.e., “As the assistant goes through the script and follows the decision tree, they can be enabled to click on the patient responses to get the next scripted question. By interfacing this way, the assistant can create a clear log of the event and the path down the tree that can later be traced to understand what was happening when the patient had the emergency”); 
receive, by the cognitive analysis engine, a patient EMR comprising subjective, objective, assessment, and plan (SOAP) categorizations assigned to elements of the patient EMR (Crawford: ¶ 0102, i.e., “sending the SOAP (subjective, objective, assessment, and plan) note…to the EMR…enable the system to…automatically upload the faxed information into the patient's database”); 
Yet, Crawford does not explicitly teach, but Kondadadi teaches, in the same field of endeavor, 
analyze, by the cognitive analysis engine (Kondadadi: ¶ 0060, i.e., Examiner interprets “fact extraction component 104” as the claimed cognitive analysis engine) using the selected medical mental model instance (Kondadadi: ¶ 0061, i.e., Examiner interprets “the statistical entity detection model” as the claimed selected medical mental model instance), the patient EMR (Kondadadi: figure 3a, i.e., Examiner interprets the extraction of the facts “Unspecified Chest Pain” and “active” 312 in fact panel 230 from underlined “chest pain” 313 in the text panel 220 as the claimed analyzing of the identified portion of the EMR; ¶ 0069; ¶ 0095-0096; ¶ 0106-0107) to extract relevant patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR (Examiner interprets the reason for analyzing (i.e., “to extract relevant patient information”) as intended use, or result of the “analyzing” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); and 
generate and output, by the cognitive analysis engine using the selected medical mental model instance, a cognitive summary correlating the extracted patient information and the medical treatment plan in association with the selected medical condition (Kondadadi: figure 3a, i.e., Examiner interprets the fact panel 230 as the claimed cognitive summary because it correlates the facts “Unspecified Chest Pain” and “active” 312 and “Medications” which are the claimed extracted relevant patient information and the medical treatment plan; ¶ 0095-0096; ¶ 0106-0107).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 13, Crawford and Kondadadi teach the computer program product of claim 11, wherein analyzing the patient EMR comprises identifying patient medical condition indicators associated with the medical treatment plan in the patient EMR (Kondadadi: figure 3a, i.e., Examiner interprets the identification of the words in the text panel 220 (i.e., “chest pain” 313 and “shortness of breath” 315) as the claimed identification of patient medical condition indicators; ¶ 0095-0096; ¶ 0106-0107).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 14, Crawford and Kondadadi teach the computer program product of claim 11, wherein the SOAP categorizations of elements of the patient EMR are based on medical knowledge obtained from a plurality of sources (Kondadadi: ¶ 0065).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 15, Crawford and Kondadadi teach the computer program product of claim 11, wherein the computer readable program further causes the data processing system to analyze the patient EMR to identify plans for treatment of the patient, follow-ups with the patient, (Kondadadi: figure 3a, i.e., Examiner interprets the underlined “chest pain” 313 in the text panel 220 as the claimed subjective evaluation), or objective values.
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 16, Crawford and Kondadadi teach the computer program product of claim 11, wherein analyzing the patient EMR comprises performing natural language processing and heuristics based on the SOAP categorizations and annotation in the patient EMR (Kondadadi: ¶ 0025, i.e., “using a fact extraction component applying natural language understanding techniques”; ¶ 0065, i.e., “section membership may be used as a feature of a token. In some embodiments, a section normalization module may be implemented to associate various portions of the narrative text with the proper section(s) to which they should belong,” wherein the list of “section headings” include “Assessment,” “Objective,” “Plan,” and “Subjective”; ¶ 0066) to identify instances of information present in the patient EMR dealing with what has been done before when treating the patient, a planned treatment for the patient, and what motivates the patient to adhere to the planned treatment for the patient (Examiner interprets the reason for performing natural language processing and heuristics (i.e., “to identify instances of information”) as intended use, or result of the “performing” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 20, Crawford teaches an apparatus comprising: 
a processor; and 
a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor (Crawford: ¶ 0077; ¶ 0081) to implement a cognitive analysis engine for analysis and disambiguation of electronic medical records for presentation of pertinent information for a medical treatment plan, wherein the instructions cause the processor to: 
train, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional (Crawford: ¶ 0065, i.e., “an automated response tree that helps the patient drill down to the desired information automatically without interacting with the doctor but using information provided by the doctor”; ¶ 0066, i.e., Examiner interprets the “decision tree…in which the provider is prompted to provide questions and potential answers” as the claimed medical mental model instance) and each of a plurality of medical conditions (Crawford: ¶ 0067, i.e., “the tree is set up with branches to handle a question to the patient of whether they have "a) symptom 1, b) symptom 2, or c) other"”), wherein training a given medical mental model instance for a given medical condition comprises using machine learning techniques (Crawford: ¶ 0067, i.e., Examiner interprets “the decision tree builder can be set up to learn and expand over time” based on “The provider can then modify or add to the decision tree” as the claimed training using machine learning techniques) to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition (Examiner interprets the reason for using machine learning techniques (i.e., “to learn differences”) as intended use, or result of the “using machine learning techniques” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur), wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR (Crawford: ¶ 0066, i.e., Examiner interprets the  “decision tree” as the claimed graph data structure and the decision nodes between the “branches” as the claimed nodes because the “questions” and “answers” include information about the patient’s medical situation, which represents the claimed information the medical professional interacts with in the patient EMR); 
receive, by the cognitive analysis engine executing in the data processing system, a medical condition for a current or upcoming interaction with a patient (Crawford: ¶ 0067, i.e., “the tree is set up with branches to handle a question to the patient of whether they have "a) symptom 1, b) symptom 2, or c) other" and the patient answers "c) other", the PDHP system and method can automatically ask the patient to enter the unanticipated response”; ¶ 0101, i.e., “As the assistant goes through the script and follows the decision tree, they can be enabled to click on the patient responses to get the next scripted question. By interfacing this way, the assistant can create a clear log of the event and the path down the tree that can later be traced to understand what was happening when the patient had the emergency”); 
receive, by the cognitive analysis engine, a patient EMR comprising subjective, objective, assessment, and plan (SOAP) categorizations assigned to elements of the patient EMR (Crawford: ¶ 0102, i.e., “sending the SOAP (subjective, objective, assessment, and plan) note…to the EMR…enable the system to…automatically upload the faxed information into the patient's database”); 
Yet, Crawford does not explicitly teach, but Kondadadi teaches, in the same field of endeavor, 
analyze, by the cognitive analysis engine (Kondadadi: ¶ 0060, i.e., Examiner interprets “fact extraction component 104” as the claimed cognitive analysis engine) using the selected medical mental model instance (Kondadadi: ¶ 0061, i.e., Examiner interprets “the statistical entity detection model” as the claimed selected medical mental model instance), the patient EMR (Kondadadi: figure 3a, i.e., Examiner interprets the extraction of the facts “Unspecified Chest Pain” and “active” 312 in fact panel 230 from underlined “chest pain” 313 in the text panel 220 as the claimed analyzing of the identified portion of the EMR; ¶ 0069; ¶ 0095-0096; ¶ 0106-0107) to extract relevant patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR (Examiner interprets the reason for analyzing (i.e., “to extract relevant patient information”) as intended use, or result of the “analyzing” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); and 
generate and output, by the cognitive analysis engine using the selected medical mental model instance, a cognitive summary correlating the extracted patient information and the medical treatment plan in association with the selected medical condition (Kondadadi: figure 3a, i.e., Examiner interprets the fact panel 230 as the claimed cognitive summary because it correlates the facts “Unspecified Chest Pain” and “active” 312 and “Medications” which are the claimed extracted relevant patient information and the medical treatment plan; ¶ 0095-0096; ¶ 0106-0107).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 21, Crawford and Kondadadi teach the apparatus of claim 20, wherein analyzing the patient EMR for the patient comprises identifying patient medical condition (Kondadadi: figure 3a, i.e., Examiner interprets the identification of the words in the text panel 220 (i.e., “chest pain” 313 and “shortness of breath” 315) as the claimed identification of patient medical condition indicators; ¶ 0095-0096; ¶ 0106-0107).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 22, Crawford and Kondadadi teach the apparatus of claim 20, wherein the SOAP categorizations of elements of the patient EMR are based on medical knowledge obtained from a plurality of sources (Kondadadi: ¶ 0065).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 23, Crawford and Kondadadi teach the apparatus of claim 20, wherein the instructions cause the processor to analyze the patient EMR to identify plans for treatment of the patient, follow-ups with the patient, subjective evaluation of the patient (Kondadadi: figure 3a, i.e., Examiner interprets the underlined “chest pain” 313 in the text panel 220 as the claimed subjective evaluation), or objective values.
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 24, Crawford and Kondadadi teach the apparatus of claim 20, wherein analyzing the patient EMR comprises performing natural language processing and heuristics based on the SOAP categorizations and annotation in the patient EMR (Kondadadi: ¶ 0025, i.e., “using a fact extraction component applying natural language understanding techniques”; ¶ 0065, i.e., “section membership may be used as a feature of a token. In some embodiments, a section normalization module may be implemented to associate various portions of the narrative text with the proper section(s) to which they should belong,” wherein the list of “section headings” include “Assessment,” “Objective,” “Plan,” and “Subjective”; ¶ 0066) to identify instances of information present in the patient EMR dealing with what has been done before when treating the patient, a planned treatment for the patient, and what motivates the patient to adhere to the planned treatment for the patient (Examiner interprets the reason for performing natural language processing and heuristics (i.e., “to identify instances of information”) as intended use, or result of the “performing” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Crawford and Kondadadi are discussed in the rejection of claim 1, and incorporated herein.
Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over CRAWFORD et al. (U.S. Patent App. Pub. No. US 2018/0052958 A1, hereinafter referred to as “Crawford”) in view of Kondadadi et al. (U.S. Patent App. Pub. No. US 2017/0199963 A1, hereinafter referred to as “Kondadadi”), as applied to claims 1, 3-6, 11, 13-16, 20-24, further in view of Ghosh et al. (U.S. Patent App. Pub. No. US 2019/0147993 A1, hereinafter referred to as “Ghosh”).
Regarding (currently amended) claim 2, Crawford and Kondadadi teach the method of claim 1.
Yet, Crawford and Kondadadi do not explicitly teach, but Ghosh teaches, in the same field of endeavor, wherein analyzing the patient EMR comprises identifying follow-ups on the medical treatment plan in the patient EMR (Ghosh: figure 6, i.e., the timeline includes multiple “Echocardiography reports” after “11-Dec-2013” (i.e., “11-Mar2014”); ¶ 0027, i.e., Examiner interprets the selection of “same type and/or related reports” which include “previous reports belonging to a same body system and/or referring to a same disease” as the claimed identification of follow-ups; ¶ 0042).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identifying follow-ups, as taught by Ghosh, with the system of Crawford and Kondadadi, with the motivation of “better understanding of causal relationships, patient acuity, potential treatment options, intervention effectiveness, and prognosis” (Ghosh: ¶ 0017).
Regarding (currently amended) claim 12, Crawford and Kondadadi teach the computer program product of claim 11.
Yet, Crawford and Kondadadi do not explicitly teach, but Ghosh teaches, in the same field of endeavor, wherein analyzing the patient EMR comprises identifying follow-ups on the medical treatment plan in the patient EMR (Ghosh: figure 6, i.e., the timeline includes multiple “Echocardiography reports” after “11-Dec-2013” (i.e., “11-Mar2014”); ¶ 0027, i.e., Examiner interprets the selection of “same type and/or related reports” which include “previous reports belonging to a same body system and/or referring to a same disease” as the claimed identification of follow-ups; ¶ 0042).
The obviousness of combining the teachings of Crawford, Kondadadi, and Ghosh are discussed in the rejection of claim 2, and incorporated herein.
Claims 7, 17, 25 are rejected under 35 U.S.C. 103 as being unpatentable over CRAWFORD et al. (U.S. Patent App. Pub. No. US 2018/0052958 A1, hereinafter referred to as “Crawford”) in view of Kondadadi et al. (U.S. Patent App. Pub. No. US 2017/0199963 A1, hereinafter referred to as “Kondadadi”), as applied to claims 1, 3-6, 11, 13-16, 20-24, further in view of Mossin et al. (U.S. Patent App. Pub. No. US 2019/0034591 A1, hereinafter referred to as "Mossin").
Regarding (currently amended) claim 7, Crawford and Kondadadi teach the method of claim 1, wherein the selected medical mental model instance comprises prototypical questions previously asked by the medical professional (Crawford: ¶ 0066, i.e., “constructing the tree in which the provider is prompted to provide questions”)…
Yet, Crawford and Kondadadi do not explicitly teach, but Mossin teaches, in the same field of endeavor, wherein analyzing the patient EMR comprises applying prototypical questions from the selected medical mental model instance to the identified at least one portion of the patient EMR (Mossin: ¶ 0199, i.e., Examiner interprets the “displays information that is pertinent to these questions and his current chief complaint, and includes predicted diagnosis and key underlying medical events” as the claimed applying prototypical questions, which in the context of Crawford, a person having ordinary skill in the art would have understood could be the claimed prototypical questions from the selected medical mental model instance).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the applying prototypical questions from a selected medical mental model instance to the identified portion of the EMR, as taught by Mossin, with the system of Crawford and Kondadadi, with the motivation to “assist providers in treating patients in a timely manner” (Mossin: ¶ 0065).
Regarding (currently amended) claim 17, Crawford and Kondadadi teach the computer program product of claim 11, wherein the selected medical mental model instance comprises prototypical (Crawford: ¶ 0066, i.e., “constructing the tree in which the provider is prompted to provide questions”)…
Yet, Crawford and Kondadadi do not explicitly teach, but Mossin teaches, in the same field of endeavor, wherein analyzing the identified at least one portion of the patient EMR comprises applying prototypical questions from the selected medical mental model instance to the identified at least one portion of the patient EMR (Mossin: ¶ 0199, i.e., Examiner interprets the “displays information that is pertinent to these questions and his current chief complaint, and includes predicted diagnosis and key underlying medical events” as the claimed applying prototypical questions, which in the context of Crawford, a person having ordinary skill in the art would have understood could be the claimed prototypical questions from the selected medical mental model instance).
The obviousness of combining the teachings of Crawford, Kondadadi, and Mossin are discussed in the rejection of claim 7, and incorporated herein.
Regarding (currently amended) claim 25, Crawford and Kondadadi teach the apparatus of claim 20, wherein the selected medical mental model instance comprises prototypical questions previously asked by the medical professional (Crawford: ¶ 0066, i.e., “constructing the tree in which the provider is prompted to provide questions”)…
Yet, Crawford and Kondadadi do not explicitly teach, but Mossin teaches, in the same field of endeavor, wherein analyzing the identified at least one portion of the patient EMR comprises applying prototypical questions from the selected medical mental model instance to the identified at least one portion of the patient EMR (Mossin: ¶ 0199, i.e., Examiner interprets the “displays information that is pertinent to these questions and his current chief complaint, and includes predicted diagnosis and key underlying medical events” as the claimed applying prototypical questions, which in the context of Crawford, a person having ordinary skill in the art would have understood could be the claimed prototypical questions from the selected medical mental model instance).
The obviousness of combining the teachings of Crawford, Kondadadi, and Mossin are discussed in the rejection of claim 7, and incorporated herein.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/22/2021.
In the remarks, Applicant argues in substance that:
Regarding the double patenting rejections, “The rejection acknowledges that claims 1-20 of Application No. 16/018,301 do not recite significant portions of the instant claims. If the Examiner believes that Crawford and Kondadadi can be combined to arrive at the instant claims, then the claims of Application No. 16/018,301 add nothing to the combination. That is, if the claims are allegedly unpatentable over Crawford and Kondadadi, then it is meaningless to say that the claims are unpatentable over Crawford, Kondadadi and the claims of Application No. 16/018,301.”
Regarding the 101 rejections, 
“The Office Action states that the claim encompasses helping a doctor search through a patient's records and organize relevant information. This is an abstraction of the claim and only addresses the reason for the claim features and not the claim features themselves. This is akin to saying a computerized traffic control system is a certain method of organizing human activity because when you remove all the computer features the "system" encompasses helping people move around…The Office has not established that the claims are directed to social activities, teaching, and following rules or instructions; therefore, the claims cannot be interpreted to be directed to managing personal behavior or relationships or interactions between people…The Examiner refers to In re Meyer…the claims recite a computer tool and not a mental process”;
“the claims recite a specific series of operations for training a medical mental model instance and for applying the medical mental model to analyze a patient EMR…the invention solves a problem associated with electronic medical records and relevant information being missed. The claimed invention provides a technological solution to the problem…The invention replaces the manual human behavior…The computerization of medical records presents a problem of abundant information from multiple sources. Similarly, a Web search engine solves a technological problem of managing and indexing abundant information from millions of sources. Furthermore, computer tools for searching 
Regarding the 112(a) rejections, “The specification is replete with description...The specification describes in detail the claimed features…The claims do not recite any features that are not specifically described in the specification.” 
Regarding the 112(b) rejections, the amendments overcome the rejections. 
Regarding the 103 rejections, “Crawford does not teach how the decision tree is generated and makes no mention whatsoever of machine learning. Furthermore, the decision tree in Crawford represents questions asked of a patient, not interactions with a patient EMR. Still further, Crawford does not teach, suggest, or render obvious using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition. Thus, Crawford does not teach generating a medical mental model instance for each medical condition and learning how a particular medical professional interacts with a patient EMR for a given medical condition relative to a general medical 
Regarding the 103 rejections, “Kondadadi does not teach that these words are identified as being relevant to the medical treatment for a selected medical condition...labeling words as entities is not equivalent to identifying portions of the patient EMR that are relevant to the medical treatment plan. The cited portions of Kondadadi teach extracting entities as facts and categorizing the facts; however, this extraction of entities is not equivalent to extracting patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR…A different medical mental model instance will be used depending on the medical professional and the medical condition being treated.”
 Regarding the 103 rejections, “these portions of Kondadadi do not teach, suggest, or render obvious a cognitive analysis engine using a selected medical mental model instance, corresponding to a particular medical professional and a selected medical condition, to generate and output a cognitive summary correlating the extracted patient information and the medical treatment plan in association with the selected medical condition. That is, Kondadadi does not teach, suggest, or render obvious a cognitive summary that is based on learned interactions by a medical professional for a specific medical condition.”
Regarding the 103 rejections, “the combination would not result in the features of claim 1. Rather, a combination of Crawford and Kondadadi would result in a decision tree that provides and automated dialog with a patient and presents extracted information. The combination would not result in using machine learning to train a given medical mental model instance for a given medical condition to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition, wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR, and using a medical mental model instance corresponding to a selected medical condition to extract patient 
Regarding the 103 rejections of claims 2, 12, “Ghosh, like Crawford and Kondadadi, fails to teach, suggest, or render obvious training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein training the given medical mental model instance comprises using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition, wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR, as recited in claim 1. The Office Action does not explain how the general teaching of Ghosh can be combined with Crawford and Kondadadi to arrive at the combination of features recited in claims 2 and 12…the rejection does not establish a prima facie case of obviousness that one would combine the references and modify the teachings in the manner necessary to arrive at the features of claims 2 and 12.”
Regarding the 103 rejections of claims 7, 17, 25, “These portions of Mossin do not teach, suggest, or render obvious training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein a given medical mental model instance emulates the thinking of the medical professional with regard to reviewing a patient electronic medical record (EMR) to identify pertinent information for a medical treatment plan for a given medical condition based in part on categorizations of elements in the patient EMR, wherein training the given medical mental model instance comprises using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition, wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR, as recited in claim 1. The Office Action does not explain how the general teaching of Mossin can be combined with Crawford and Kondadadi to arrive at the combination of features recited in claims 7, 17, and 25. That is, even assuming arguendo a person 
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:
In response to Applicant’s argument that (a) regarding the double patenting rejections, “The rejection acknowledges that claims 1-20 of Application No. 16/018,301 do not recite significant portions of the instant claims. If the Examiner believes that Crawford and Kondadadi can be combined to arrive at the instant claims, then the claims of Application No. 16/018,301 add nothing to the combination. That is, if the claims are allegedly unpatentable over Crawford and Kondadadi, then it is meaningless to say that the claims are unpatentable over Crawford, Kondadadi and the claims of Application No. 16/018,301”:
It is respectfully submitted that the rejection does not acknowledge that “claims 1-20 of Application No. 16/018,301 do not recite significant portions of the instant claims,” as Applicant now alleges. 
Examiner notes that a nonstatutory double patenting rejection should not be confused with a novelty or nonobviousness determination. Crawford is only relied upon to teach “training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions…wherein the given medical mental model instance…comprising connected nodes representing information the medical professional interacts with in the patient EMR” of claim 1 from the present application and Kondadadi is only relied upon to teach “analyzing, by the cognitive analysis engine using the selected medical mental model instance, the patient EMR to extract patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR” of claim 1 from the present application, as stated in the Office Action dated 08/30/2021. There still are substantial similarities between the present application and App. No. 16/018,301 which are not negligible, as updated to address Applicant's amendments and remarks in the above Office Action.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each 
In response to Applicant’s argument that (b) regarding the 101 rejections,
“The Office Action states that the claim encompasses helping a doctor search through a patient's records and organize relevant information. This is an abstraction of the claim and only addresses the reason for the claim features and not the claim features themselves. This is akin to saying a computerized traffic control system is a certain method of organizing human activity because when you remove all the computer features the "system" encompasses helping people move around…The Office has not established that the claims are directed to social activities, teaching, and following rules or instructions; therefore, the claims cannot be interpreted to be directed to managing personal behavior or relationships or interactions between people…The Examiner refers to In re Meyer…the claims recite a computer tool and not a mental process”:
It is respectfully submitted that the recited claims encompass rules or instructions to help a user (i.e., doctor) search through a patient’s records and organize relevant information, which covers managing personal behavior or relationships or interactions between people, which is within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Applicant argues “The Office has not established that the claims are directed to social activities, teaching, and following rules or instructions; therefore, the claims cannot be interpreted to be directed to managing personal behavior or relationships or interactions between people.” However, as stated in the Office Action dated 08/30/2021 and again above, the claims encompass rules or instructions followed to help a user (i.e., doctor) search through a patient’s records and organize relevant information, which covers managing personal behavior or relationships or interactions between people.
Applicant argues “In re Meyer…does not recite any technology and clearly encompasses a mental process that a neurologist should follow when testing a patient for nervous system malfunctions. In contradistinction, the instant claims recite training a medical mental instance in a specific way to analyze a 
“the claims recite a specific series of operations for training a medical mental model instance and for applying the medical mental model to analyze a patient EMR…the invention solves a problem associated with electronic medical records and relevant information being missed. The claimed invention provides a technological solution to the problem…The invention replaces the manual human behavior…The computerization of medical records presents a problem of abundant information from multiple sources. Similarly, a Web search engine solves a technological problem of managing and indexing abundant information from millions of sources. Furthermore, computer tools for searching and viewing electronic medical records have been insufficient, thus presenting a technical problem…[BASCOM] provided a technological solution to the problem of filtering content, which is not a technical problem…The use of the medical mental model and the cognitive analysis engine reflect an improvement in the functioning of the data processing system by reducing the likelihood that relevant information will be missed. Furthermore, the use of the medical mental model, the cognitive analysis engine, and the SOAP categories use the alleged judicial exception in some meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. That is, the claim cannot be divorced from the cognitive analysis engine, because every aspect of the claim is directed to how the cognitive analysis engine performs activities to emulate the thinking of a medical professional…The claim is analogous to Example 37 in that computer techniques are used to arrange information on a display, resulting in an improved user interface…The claims do not recite the computer elements at a high level of generality…In McRO, the Federal Circuit found that the claimed rules, not the use of a computer, improved the existing technological process””:
However, “electronic medical records and relevant information being missed,” “abundant information from multiple sources,” “reducing the likelihood that relevant information will be missed” are administrative problems, not technical problems. The computing system did not cause the argued problem and thus it is not a technical problem caused by the technological environment to which the claims are confined. Applicant argues “computer tools for searching and viewing electronic medical records have been insufficient, thus presenting a technical problem.” However, Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). The disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a physical improvement to the computer, either. See MPEP § 2106.04(d)(1) and 2106.05(a).
Applicant argues “[BASCOM] provided a technological solution to the problem of filtering content, which is not a technical problem.” However, Bascom improved computer functionality via an inventive distribution of functionality within a network to filter Internet content, which was a specific implementation of a solution to a problem in computer capabilities. Unlike Bascom, the claims of the present invention 
Applicant argues “the use of the medical mental model, the cognitive analysis engine, and the SOAP categories use the alleged judicial exception in some meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” However, evaluating whether “the claim, as a whole, is more than a drafting effort designed to monopolize the alleged judicial exception” is not a standalone test of subject matter eligibility. Applicant further argues “If the claim applies or uses the alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, then the claim is patent eligible.” However, Applicant fails to specify how the claim applies or uses the alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Applicant argues “The claim is analogous to Example 37.” However, the claims found patent-eligible in Example 37 were analyzed within a different grouping of abstract ideas (i.e., “performance of the limitation in the mind”), and thus, do not have analogous analyses in Step 2A, Prong One. Applicant argues “This is irrelevant, because the claims were found to integrate the alleged judicial exception into a practical application for the same reasons that apply to the instant claims.” However, different analyses result in different determinations of subject matter eligibility. Furthermore, the claims of the present invention do not identify a problem with user interfaces and thus, even if the claims result in “an improved user interface,” there are no additional elements which integrate the judicial exception into a practical application. Furthermore, the claimed inventions are fundamentally different in scope and the examples should be interpreted based on the asserted fact patterns; other fact patterns may have different eligibility outcomes, as is the case with the claims of the present invention. Example 37 was found to be eligible because the claimed invention provided a technological solution to an identified technological problem. As stated above, Examiner cannot find and Applicant has not identified a problem with user interfaces or any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose 
Applicant argues “The claims do not recite the computer elements at a high level of generality. Rather, the claims recite applying a medical mental model instance, which is a specific implementation of the computer to the activity of analyzing portions of a patient EMR…These limitations cannot be interpreted as being at a high level of generality because the features recite using machine learning techniques in a specific way to generate a specific graph data structure.” However, and notwithstanding the lack of written description for the medical mental model, the claim limitations to which Applicant refers (i.e., “training…a medical mental model instance for a medical professional and each of a plurality of medical conditions…wherein the given medical mental model instance is a graph data structure”) are interpreted as rules or instructions to help a user (i.e., doctor) search through a patient’s records and organize relevant information, which is part of the abstract idea, and not additional elements to integrate the judicial exception into a practical application. 
Applicant argues “a specific application of machine learning,” but the machine learning techniques are not defined in the disclosure, and thus, per broadest reasonable interpretation, only generally links the use of a judicial exception to a particular technological environment or field of use (i.e., computer technology), which does not impose meaningful limits on the scope of the claim.
Applicant argues “the claims recite computer implementation of rules or instructions in the sense of MCRO.” However, the claims found patent eligible in McRO “improved the existing technological process.” Again, Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). 
Thus, Examiner maintains the 101 rejections of claims 1-7, 11-17, 20-25, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 112(a) rejections, “The specification is replete with description...The specification describes in detail the claimed features…The claims do not recite any features that are not specifically described in the specification”:
It is respectfully submitted that Applicant argues “The specification is replete with description regarding training the medical mental model to learn what portions of a patient EMR a medical professional 
In response to Applicant’s argument that (d) regarding the 112(b) rejections, the amendments overcome the rejections”:
It is respectfully submitted that while the amendments overcame some of the aforementioned 112(b) rejections, the amendments also gave rise to other 112(b) rejections, as addressed in the above Office Action.
In response to Applicant’s argument that (e) regarding the 103 rejections, “Crawford does not teach how the decision tree is generated and makes no mention whatsoever of machine learning. Furthermore, the decision tree in Crawford represents questions asked of a patient, not interactions with a patient EMR. Still further, Crawford does not teach, suggest, or render obvious using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition. Thus, Crawford does not teach generating a medical mental model instance for each medical condition and learning how a particular medical professional interacts with a patient EMR for a given medical condition relative to a general medical mental model”; “The feature, "to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition," further limits the use of machine learning in a meaningful way that impacts the remainder of the claims””:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Crawford does not teach how the decision tree is generated”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues “Crawford…makes no mention whatsoever of machine learning.” However, Crawford teaches a “decision tree builder…set up to learn and expand over time” (¶ 0067). Decision trees are a type of machine learning and since specific machine learning techniques are not defined in the disclosure, per broadest reasonable interpretation, the teachings of Crawford meets the asserted claim language. 
Applicant argues “The feature, "to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition," further limits the use of machine learning in a meaningful way that impacts the remainder of the claims.” However, the reason for using machine learning techniques (i.e., “to learn differences”) is intended use, or result of the “using machine learning techniques” step, and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur. In response to applicant's argument that “the manner in which machine learning is used to effect a particular result is the subject matter of the instant application. One cannot dismiss these limitations as merely being intended use,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant fails to specify “the 
In response to Applicant’s argument that (f) regarding the 103 rejections, “Kondadadi does not teach that these words are identified as being relevant to the medical treatment for a selected medical condition...labeling words as entities is not equivalent to identifying portions of the patient EMR that are relevant to the medical treatment plan. The cited portions of Kondadadi teach extracting entities as facts and categorizing the facts; however, this extraction of entities is not equivalent to extracting patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR…A different medical mental model instance will be used depending on the medical professional and the medical condition being treated”:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Kondadadi does not teach that these words are identified as being relevant,” “labeling words as entities is not equivalent to identifying portions of the patient EMR that are relevant,” “the claimed invention trains medical mental model instances…A different medical mental model instance will be used depending on the medical professional and the medical condition being treated”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues “this extraction of entities is not equivalent to extracting patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR.” However, Applicant fails to specify how or why the extraction in Kondadadi fail to teach the amended claim limitations.
In response to Applicant’s argument that (g) regarding the 103 rejections, “these portions of Kondadadi do not teach, suggest, or render obvious a cognitive analysis engine using a selected medical mental model instance, corresponding to a particular medical professional and a selected medical condition, to generate and output a cognitive summary correlating the extracted patient information and the medical treatment plan in association with the selected medical condition. That is, Kondadadi does not teach, suggest, or render obvious a cognitive summary that is based on learned interactions by a medical professional for a specific medical condition”:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a cognitive summary that is based on learned interactions by a medical professional for a specific medical condition”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Kondadadi teaches “generate and output, by the cognitive analysis engine using the selected medical mental model instance, a cognitive summary correlating the extracted patient information and the medical treatment plan in association with the selected medical condition” (Kondadadi: figure 3a, i.e., Examiner interprets the fact panel 230 as the claimed cognitive summary because it correlates the facts “Unspecified Chest Pain” and “active” 312 and “Medications” which are the claimed extracted relevant patient information and the medical treatment plan; ¶ 0095-0096; ¶ 0106-0107). Because the fact panel 230 is generated from facts extracted by the fact extraction component 104, which is the claimed cognitive analysis engine, using a statistical entity detection model, which is the claimed selected medical mental model instance, the teachings of Kondadadi meets the asserted claim language.
In response to Applicant’s argument that (h) regarding the 103 rejections, “the combination would not result in the features of claim 1. Rather, a combination of Crawford and Kondadadi would result in a decision tree that provides and automated dialog with a patient and presents extracted information. The combination would not result in using machine learning to train a given medical mental model instance for a given medical condition to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition, wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR, and using a medical mental model instance corresponding to a selected medical condition to extract patient information directed to a medical treatment plan for the selected medical condition”:
““the combination would not result in the features of claim 1. Rather, a combination of Crawford and Kondadadi would result in a decision tree that provides and automated dialog with a patient and presents extracted information,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s argument that (i) regarding the 103 rejections of claims 2, 12, “Ghosh, like Crawford and Kondadadi, fails to teach, suggest, or render obvious training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein training the given medical mental model instance comprises using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition, wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR, as recited in claim 1. The Office Action does not explain how the general teaching of Ghosh can be combined with Crawford and Kondadadi to arrive at the combination of features recited in claims 2 and 12…the rejection does not establish a prima facie case of obviousness that one would combine the references and modify the teachings in the manner necessary to arrive at the features of claims 2 and 12”:
Applicant argues “Ghosh, like Crawford and Kondadadi, fails to teach, suggest, or render obvious training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein training the given medical mental model instance comprises using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identifying follow-ups, as taught by Ghosh, with the system of Crawford and Kondadadi, with the motivation of “better understanding of causal relationships, patient acuity, potential treatment options, intervention effectiveness, and prognosis” (Ghosh: ¶ 0017).
In response to Applicant’s argument that (j) regarding the 103 rejections of claims 7, 17, 25, “These portions of Mossin do not teach, suggest, or render obvious training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein a given medical mental model instance emulates the thinking of the medical professional with regard to reviewing a patient electronic medical record (EMR) to identify pertinent information for a medical treatment plan for a given medical condition based in part on categorizations of elements in the patient EMR, wherein training the given medical mental model instance comprises using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition, wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR, as recited in claim 1. The Office Action does not explain how the general teaching of Mossin can be combined with Crawford and Kondadadi to arrive at the combination of features recited in claims 7, 17, and 25. That is, even assuming arguendo a person of ordinary skill in the art would have found it obvious to combine Crawford, Kondadadi, and Mossin, the rejection does not establish a prima facie case of obviousness that one would combine the references and modify the teachings in the manner necessary to arrive at the features of claim 7, 17, and 25”:
Applicant argues “These portions of Mossin do not teach, suggest, or render obvious training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein a given medical mental model instance emulates the thinking of the medical professional with regard to reviewing a patient electronic medical record (EMR) to identify pertinent information for a medical treatment plan for a given medical condition based in part on categorizations of elements in the patient EMR, wherein training the given medical mental model instance comprises using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient EMRs for the given medical condition, wherein the given medical mental model instance is a graph data structure comprising connected nodes representing information the medical professional interacts with in the patient EMR, as recited in claim 1.” However, Examiner does not rely on Mossin to teach “training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein a given medical  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the applying prototypical questions from a selected medical mental model instance to the identified portion of the EMR, as taught by Mossin, with the system of Crawford and Kondadadi, with the motivation to “assist providers in treating patients in a timely manner” (Mossin: ¶ 0065).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626